THE STATE OF TEXAS
                                         MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 4th
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Marshall Deshun Parker, Appellant                          No. 06-14-00238-CR

                    v.                                      Trial Court No. 13-0417X

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment of
the court below. However, we find there was partial error in the judgment of the court below.
Therefore, we modify the trial court’s judgment to delete the assessment of attorney fees. As
modified, we affirm the judgment of the trial court.
       We note that the appellant, Marshall Deshun Parker, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 31st day of July, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk